MEMORANDUM1
Because the parties are familiar with the facts, we do not recite them here. We affirm the sentence imposed by the district court for the following reasons:
1. The district judge’s statements in Acosta’s sentencing hearing regarding whether the departure was available reveal that the judge recognized he had discretion to grant the departure and considered doing so, but chose not to because of his view of Acosta’s involvement in drug trafficking over many years. This decision is not reviewable on appeal. United States v. Belden, 957 F.2d 671, 676 (9th Cir.1992).
2. Acosta also argues that the district court erred in applying a 2-level gun enhancement under U.S.S.G. § 2Dl.l(b). The base offense level directed by the career offender guideline for the offense to which Acosta pled guilty is higher than the total offense level that would otherwise have applied. See U.S.S.G. § 4B1.1; 21 U.S.C. § 846; 21 U.S.C. § 841. The gun enhancement therefore had no effect on Acosta’s sentence, and we need not decide whether the district court erred in applying it.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.